 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT is made on this 23rd day of October, 2012 among T3
Motion, Inc., a Delaware corporation (the “Company”), each of the subsidiaries
of the Company (such subsidiaries, the “Guarantors” and together with the
Company, the “Debtors”), and Perry Trebatch, or his Assignees (the “Secured
Party”).

 

 

 

Loan Number

 

 

 

Secured Promissory Note

 

 

 

Debtor(s):

 

 

 

T3 Motion, Inc.

 

 

 

Borrower:

 

 

 

T3 Motion, Inc.

 

 

 

Secured Party:

 

 

 

Perry Trebatch or his assigns

 

 

 

Date:

 

 

 

October 23, 2012

 

 

 

Note Amount

 

 

 

$150,000 (One hundred fifty thousand US dollars)

 

 

 

 

 

 

The parties hereto hereby agree as follows:

 

1.         Definitions. Unless otherwise specified, all terms used in this
Agreement will have the meanings ascribed to them under the Official Text of the
Uniform Commercial Code, as it may be amended from time to time (“UCC”).

 

(a)         “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtors, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i)         All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii)         All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by any Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;

 

(iii)         All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv)         All assets of the Debtor listed on the balance sheet of the Debtor
filed with the SEC on Form 10-Q on May 15, 2012, as attached in Exhibit A;

 

(v)         All documents, letter-of-credit rights, instruments and chattel
paper;

 

(vi)         All commercial tort claims;

 

(vii)         All deposit accounts and all cash (whether or not deposited in
such deposit accounts);

 

(viii)         All investment property;

 

(ix)         All supporting obligations; and

 

(x)         All files, records, books of account, business papers, and computer
programs; and

 

(xi)         the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(x) above.

 



 

 

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests of the Guarantors (the
“Pledged Securities”), and any other shares of capital stock and/or other equity
interests of any other direct or indirect subsidiary of any Debtor obtained in
the future, and, in each case, all certificates representing such shares and/or
equity interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

(b)         “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

2.         Obligations Secured. This Agreement secures the payment and
performance of: (a) all obligations under a note of even date herewith, with the
loan number set forth above made by Borrower payable to the Secured Party, in
the amount set forth above (the “Note”), including all costs and expenses
(including reasonable attorney’s fees), incurred by Secured Party in the
administration and collection of the loan evidenced by the Note; (b) all costs
and expenses (including reasonable attorney’s fees), incurred by Secured Party
in the protection, maintenance and enforcement of the security interest hereby
granted; (c) all obligations of each Debtor in any other agreement relating to
the Note; (d) any modifications, renewals, refinancings, or extensions of the
foregoing obligations; and (e) all other liabilities and obligations of any
Debtor to Secured Party of every kind and description, direct or indirect,
absolute or contingent, due or to become due now existing or hereafter arising.
The Note and all other obligations secured hereby are collectively called the
“Obligations.”

 

3.         Grant of Security Interest. As an inducement for the Secured Party to
extend the loan evidenced by the Note and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Party a security interest in and to, and a lien
upon and a right of set-off against all of their respective right, title and
interest of whatsoever kind and nature in and to, the Collateral.

 

4.         Restrictions on Collateral Transfer. No Debtor will sell, lease,
license or otherwise transfer (including by granting security interests, liens,
or other encumbrances in) all or any part of the Collateral or Debtor’s interest
in the Collateral without Secured Party’s written or electronically communicated
approval, except that each Debtor may sell inventory in the ordinary course of
business on customary terms. Each Debtor may collect and use amounts due on
accounts and other rights to payment arising or created in the ordinary course
of business, until notified otherwise by Secured Party in writing or by
electronic communication.

 



 

 

 

5.         Maintenance and Location of Collateral; Inspection; Insurance. Each
Debtor must promptly notify Secured Party by written or electronic communication
of any change in location of the Collateral, specifying the new location. Each
Debtor hereby grants to Secured Party the right to inspect the Collateral at all
reasonable times and upon reasonable notice. Each Debtor must: (a) maintain the
Collateral in good condition; (b) pay promptly all taxes, judgments, or charges
of any kind levied or assessed thereon; (c) keep current all rent or mortgage
payments due, if any, on premises where the Collateral is located; and (d)
maintain hazard insurance on the Collateral, with an insurance company and in an
amount approved by Secured Party (but in no event less than the replacement cost
of that Collateral), and including such terms as Secured Party may require
including a Lender’s Loss Payable Clause in favor of Secured Party. Each Debtor
hereby assigns to Secured Party any proceeds of such policies and all unearned
premiums thereon and authorizes and empowers Secured Party to collect such sums
and to execute and endorse in such Debtor’s name all proofs of loss, drafts,
checks and any other documents necessary for Secured Party to obtain such
payments.

 

6.         Changes to Debtor’s Legal Structure, Place of Business, Jurisdiction
of Organization, or Name. Each Debtor must notify Secured Party by written or
electronic communication not less than 30 days before taking any of the
following actions: (a) changing or reorganizing the type of organization or form
under which it does business; (b) moving, changing its place of business or
adding a place of business; (c) changing its jurisdiction of organization; or
(d) changing its name. Each Debtor will pay for the preparation and filing of
all documents Secured Party deems necessary to maintain, perfect and continue
the perfection of Secured Party’s security interest in the event of any such
change.

 

7.         Perfection of Security Interest.

 

(a)         Each Debtor consents, without further notice, to Secured Party’s
filing or recording of any documents necessary to perfect, continue, amend or
terminate its security interest. Upon request of Secured Party, each Debtor must
sign or otherwise authenticate all documents that Secured Party deems necessary
at any time to allow Secured Party to acquire, perfect, continue or amend its
security interest in the Collateral. Debtors will pay the filing and recording
costs of any documents relating to Secured Party’s security interest. Each
Debtor ratifies all previous filings and recordings, including financing
statements and notations on certificates of title.

 

(b)         At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Party.

 

(c)         If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Secured Party, to be
entered into and delivered to the Secured Party.

 

(d)         Each Debtor hereby authorizes the Secured Party to file one or more
financing statements under the UCC with respect to the security interests with
the proper filing and recording agencies in any jurisdiction deemed proper by
it. Each Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce the Secured
Party’s security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate intellectual property
security agreement with respect to each Debtor’s Intellectual Property in which
the Secured Party has been granted a security interest hereunder, substantially
in a form reasonably acceptable to the Secured Party, which intellectual
property security agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.

 

8.         Default. The following events constitute a default under this
Agreement: (a) Any Debtor fails to pay, perform or otherwise comply with any
provision of this Agreement, the Note, or any other agreement related to the
Note or this Agreement; (b) Any Debtor makes any materially false
representation, warranty or certification in, or in connection with, this
Agreement, the Note, or any other agreement related to the Note or this
Agreement; (c) Another secured party or judgment creditor exercises its rights
against the Collateral; or (d) An event defined as a “default” under the
Obligations occurs.

 



 

 

 

9.         Rights and Remedies Upon Default.

 

(a)         Upon default and at any time thereafter, the Secured Party shall
have the right to exercise all of the remedies conferred hereunder and under the
Note, and the Secured Party shall have all the rights and remedies of a secured
party under the UCC. Without limitation, the Secured Party shall have the
following rights and powers:

 

(i)         The Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Debtor shall assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at such Debtor's premises or elsewhere, and make
available to the Secured Party, without rent, all of such Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(ii)         Upon notice to the Debtors by Secured Party, all rights of each
Debtor to exercise the voting and other consensual rights that it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Secured Party shall have the right to
receive any interest, cash dividends or other payments on the Collateral and, at
the option of Secured Party, to exercise in such Secured Party’s discretion all
voting rights pertaining thereto. Without limiting the generality of the
foregoing, Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as if it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or any Debtor or any of its
direct or indirect subsidiaries.

 

(iii)         The Secured Party shall have the right to operate the business of
each Debtor using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of any Debtor, which are hereby waived and released.

 

(iv)         The Secured Party shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Party and to enforce the Debtors’ rights
against such account debtors and obligors.

 

(v)         The Secured Party may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party or its designee.

 

(vi)         The Secured Party may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.

 



 

 

 

(b)         Each Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Secured Party’s rights and
remedies hereunder, including, without limitation, its right following a default
to take immediate possession of the Collateral and to exercise its rights and
remedies with respect thereto.

 

10.         Security Interests Absolute. All rights of the Secured Party and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Note or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the security interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral that the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

11.         Power of Attorney; Further Assurances.

 

(a)         Each Debtor authorizes the Secured Party, and does hereby make,
constitute and appoint the Secured Party and its officers, agents, successors or
assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or such Debtor,
to, after the occurrence and during the continuance of a default, (i) endorse
any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Party, and at the expense of the Debtors, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the security interests granted therein in order
to effect the intent of this Agreement and the Note all as fully and effectually
as the Debtors might or could do; and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the organizational documents or other
documents or agreements to which any Debtor is subject or to which any Debtor is
a party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of a default, the Secured Party is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.

 



 

 

 

(b)         On a continuing basis, each Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Party, to perfect the security interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Party the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 

(c)         Each Debtor hereby irrevocably appoints the Secured Party as such
Debtor’s attorney-in-fact, with full authority in the place and instead of such
Debtor and in the name of such Debtor, from time to time in the Secured Party’s
discretion, to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Party. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

 

12.         Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party. The Debtors shall also pay all other
claims and charges that in the reasonable opinion of the Secured Party are
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the security interests therein. The Debtors will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with the creation, perfection,
protection, satisfaction, foreclosure, collection or enforcement of the security
interest and the preparation, administration, continuance, amendment or
enforcement of this Agreement and pay to the Secured Party the amount of any and
all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Secured Party may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Party under the Note. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Note and shall bear interest at
the default rate provided therein.

 

13.         Debtor’s Certifications. Debtor certifies that: (a) its Name (or
Names) as stated above is correct; (b) all Collateral is owned or titled in the
Debtor’s name and not in the name of any other organization or individual; (c)
Debtor has the legal authority to grant the security interest in the Collateral;
(d) Debtor’s ownership in or title to the Collateral is free of all adverse
claims, liens, or security interests (unless expressly permitted by Secured
Party); (e) none of the Obligations are or will be primarily for personal,
family or household purposes; (f) none of the Collateral is or will be used, or
has been or will be bought primarily for personal, family or household purposes;
and (g) Debtor has read and understands the meaning and effect of all terms of
this Agreement.

 

14.         Miscellaneous.

 

(a)         No course of dealing between the Debtors and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 



 

 

 

(b)         All of the rights and remedies of the Secured Party with respect to
the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c)         This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto.

 

(d)         If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(e)         No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f)         This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company and the
Guarantors may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Secured Party (other than by merger).
The Secured Party may assign any or all of its rights under this Agreement to
any person to whom it assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound, with respect to the transferred
Obligations, by the provisions of this Agreement that apply to the “Secured
Party.”

 

(g)         Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

(h)         Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Florida, without regard to the principles of conflicts of law
thereof. Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, each Debtor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and the Note (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state courts of Florida or in the federal courts located in Miami-Dade County,
in the State of Florida. Except to the extent mandatorily governed by the
jurisdiction or situs where the Collateral is located, each Debtor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in Miami-Dade County, in the State of Florida for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court or that such proceeding
is improper. In the event of any action or proceeding by Secured Party against
any Debtor, and only by Secured Party against a Debtor, service of copies of
summons and/or complaint and/or any other process which may be served in any
such action or proceeding may be made by Secured Party via U.S. Mail, overnight
delivery service such as FedEx or UPS, email, fax, or process server, or by
mailing or otherwise delivering a copy of such process to such Debtor at its
last known address or to its last known attorney set forth in its most recent
SEC filing. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 



 

 

 

(i)         This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of this Agreement may be effected by
email.

 

(j)         All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Party hereunder.

 

*         *         *

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
23rd day of October, 2012.

 

 

 



  DEBTORS:             T3 MOTION, INC.                     By: /s/ Rod Keller
Jr.       Rod Keller       Chief Executive Officer                     SECURED
PARTY:             /s/ Perry Trebatch     Perry Trebatch  

 



 

 